Citation Nr: 1608314	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1975 to July 23, 1975.

This case comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, migraine headaches were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that during his brief period of service, he was struck in the head by his drill instructor and shortly thereafter began having headaches, which have persisted since that time.  The service treatment records contain a June 1975 DAB referral form that indicates the Veteran was found unsuitable for service based on a character and behavior disorder, and noted continuing headaches.  A January 1980 hospital discharge summary noted a post-service head injury and headaches.  In a September 2011 letter, Dr. L.D., the Veteran's treating physician since 1998, noted the severe and chronic nature of the Veteran's migraine headaches, and opined that it was more likely than not that they started in service.

While Dr. L.D. did not provide an explicit rationale for his opinion, he implicitly indicated that this opinion was based on his longstanding treatment of the Veteran and his knowledge of his medical history.  The opinion is therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  The opinion is supported to some degree by the evidence showing headaches in service and within several years of service.  Although the headaches in service could be attributed to the Veteran's psychiatric issues and the headaches after service could be attributed to the post-service head injury, there is no medical opinion so finding and the reasonable doubt on these points must be resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (reasonable doubt on "any . . . point" must be resolved in favor of the claimant).  There is also no medical opinion contrary to that of Dr. L.D., indicating a lack of nexus between the migraine headaches and service.

The evidence is thus at least evenly balanced as to whether the Veteran's migraine headaches are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for migraine headaches is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


